James Nash Senior plaint. agt Thomas Edwards Deft in an action of the case for not paying the Summe of Fifty pound in mony due for a wharfe of Seventy five foote Long or thereabouts and twenty five foote wide or thereabouts done and made for the sd Edwards by the sd Nash above four yeares since and set up by the order of sd Edwards in Boston with interest & all other due damages &c. . . . The Jury . . . found for the plaint, three pounds twelve Shillings mony damage and costs of Court twenty Six Shillings four pence.